Citation Nr: 0610480	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  99-08 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and M.C.




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1977 and May 1979 to November 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the RO 
in an unappealed rating decision of January 1980.  

2.  Evidence received since the January 1980 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for psychiatric disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for psychiatric 
disability.   

By an unappealed decision in January 1980, the RO denied 
service connection for schizophrenia, paranoid type.  In that 
decision, the RO noted that the veteran had a psychiatric and 
substance abuse history that predated his second period of 
active military service.  The evidence of record in 1980 
included private treatment records showing inpatient 
treatment for schizophrenia in 1978 as well as service 
medical records showing further psychiatric treatment.   

The evidence received since the January 1980 rating decision 
includes post service psychiatric treatment records and a 
transcript of a hearing before an RO Hearing Officer in 
September 2000.  The testimony provided by the veteran at his 
hearing is new and material.  Of particular note is the 
veteran's assertion that he became sick, upset, and nervous 
after someone had pointed a M16 at his face.  He also asserts 
that the stresses of basic training resulted in nightmares 
and flashbacks.  While there is nothing in the evidentiary 
record to show that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, he 
is competent to report on his observations.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, his 
testimony is presumed credible for the purpose of determining 
whether new and material evidence has been submitted.  This 
statement is neither cumulative nor redundant of the evidence 
previously of record.  Similarly, it is so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim as it indicates that his psychiatric 
disability may have been aggravated by active duty.  
Therefore, this testimony is new and material and reopening 
of the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
psychiatric disability is granted.


REMAND

The Board has determined that further evidentiary development 
is warranted before the Board addresses the merits of the 
reopened claim.  

As noted above, the veteran presently has an acquired 
psychiatric disorder that he contends either originated 
during active duty or was aggravated by active duty.  Private 
treatment records show that the veteran was treated for a 
psychiatric condition prior to his second period of active 
duty.  The Board is of the opinion that a VA examination 
would be probative to ascertain whether current disability 
was either incurred in or aggravated by active duty.  

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO or the AMC should undertake 
any indicated record development.

3.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of all currently present 
acquired psychiatric disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  

The examiner should identify all 
currently present psychiatric disorders.  
For each acquired disorder identified, 
the examiner should proffer an opinion as 
to whether there is a 50 percent or 
better probability that the disorder was 
present during either period of active 
duty and if so whether the disorder 
clearly and unmistakably existed prior to 
that period of active duty and clearly 
and unmistakably underwent no permanent 
increase in severity during or as a 
result of that period of active duty.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


